Citation Nr: 1139575	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1974 to April 1975 and from June 1976 to June 1978, with additional Reserve service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In May 2010, the Board remanded issues of service connection for a right knee disorder, left knee disorder, and right elbow disorder.  In August 2011, service connection was awarded for a right elbow disorder.  See August 2011 rating decision.  Thus, that issue is no longer for appellate consideration.  

A hearing before the undersigned Veterans Law Judge was held at the RO in January 2010.  The hearing transcript has been associated with the claims file.

The issue of an increased rating for tinea versicolor has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2010 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded this matter, in part, to obtain the Veteran's Reserve records based on evidence that the Veteran served in the Army Reserve.  Review of the record does not suggest that these records were requested.  The Board acknowledges that the record includes some Reserve records, namely a 1981 Reserve enlistment examination record and a May 1982 service personnel record (which suggests reenlistment in the Reserve rather than termination).  It does not appear that all Reserve records are associated with the file, however.    Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the January 2010 remand instruction.

Furthermore, as they are possibly relevant to the matter, the Veteran's service personnel records should be obtained.  

In November 2010, a VA medical opinion was obtained pursuant to the Board's remand instructions; however, that opinion was made without the examiner's review of any medical records pertaining to the Veteran's reserve service.  The Board further finds that the opinion is inadequate.  While the examiner concluded that the Veteran's current knee problems were less likely related to service, the examiner also commented that "it is possible" that activities in service contributed to the knee arthritis.  On remand, the examiner should review the expanded record and provide an addendum which addresses the inadequacy in the November 2010 opinion. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the service personnel records associated with the Veteran's service in the Marine Corps.

2.  Request all relevant records, medical and personnel, from the Veteran's Reserve unit.  If additional information is needed from the Veteran, he should be so informed.  If the records are not available, the Veteran should be so informed.  

3.  After completion of the foregoing, forward the claims folder to the examiner who provided the November 2010 VA examination for an addendum which addresses the likely etiology of any diagnosed left and right knee disorders. 

Based on a review of the complete record, the examiner should state whether it is at least as likely as not that any currently diagnosed disorder of either knee was incurred in service or is causally related to service.  The examiner should address the statement in the November 2010 opinion that "it is possible" that activities in service contributed to the knee arthritis.  

If the November 2010 examiner is unavailable, or determines that the requested opinion cannot be provided without a new examination, the Veteran should be scheduled for such an examination and the requested opinions should be provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



